


Exhibit 10.1




DEFINITIVE ACQUISITION AGREEMENT




This Acquisition Agreement, dated as of June 18th, 2017, (this “Agreement”) by
and among Matt deFouw, as representative of the selling shareholders identified
in Exhibit “A” hereto (the “Bitreturn Shareholders”) of Bitreturn.ca
(“Bitreturn”), a British Columbia Brand having an address of P.O. Box 19144.,
1153 56th St., Delta, B.C. V4L 2P8, and  Envoy Group Corp. a Florida corporation
having an address of 8275 S. Eastern Ave., Ste 200, Las Vegas, NV 89123
(“ENVV”). For purposes of this Agreement the Bitreturn Shareholders, Bitreturn
and ENVV are sometimes collectively referred to as the “Parties” and
individually as a “Party.”




RECITALS

 

WHEREAS, the Bitreturn Shareholders are the owners of 100,000 shares of common
stock of Bitreturn, which are all of Bitreturn’s issued and outstanding shares
(the “Bitreturn Shares”).  Bitreturn is engaged in the business of
Cryptocurrency; and




WHEREAS, ENVV desires to enter the Cryptocurrency business through acquisition
of control of Bitreturn; and




WHEREAS, the parties desire to exchange shares as follows:




 

(i)

The Bitreturn Shareholders will transfer the Bitreturn Shares to ENVV in return
for the issuance by ENVV of 10,000,000 shares of common stock of ENVV (the “ENVV
Shares”) for a consideration of $100,000 converted to the said shares at a
deemed price of $0.01 all upon the terms and subject to the conditions set forth
in this Agreement (the “Share Exchange”); and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the United
States Internal Revenue Code of 1986, as amended (the “Code”) and any comparable
Canadian legal provisions; and (ii) the Share Exchange shall qualify as a
transaction in securities exempt from registration or qualification under the
United States Securities Act of 1933, as amended and in effect on the date of
this Agreement (the “Securities Act”) and any comparable Canadian legal
provisions; and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) Bitreturn shall become a wholly owned subsidiary of ENVV,
and ENVV shall control Bitreturn; and,




WHEREAS, the Parties agree that the foregoing Recitals are true and correct and
are hereby incorporated into this Agreement by this reference.




WHEREAS, the Parties agree that all dollar amounts incorporated into this
Agreement are Canadian dollars.




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




ARTICLE I

 

EXCHANGE OF SHARES

AND OTHER CLOSING DOCUMENTS AND COMMITMENTS

 

Section 1.1         Agreement to Issue the ENVV Shares in exchange for the
Bitreturn Shares. On the Closing Date (as hereinafter defined) and upon the
terms and subject to the conditions set forth in this Agreement, the Bitreturn
Shareholders shall assign, transfer, convey and deliver the Bitreturn Shares to
ENVV in consideration and exchange for the ENVV Shares; ENVV shall issue the
ENVV Shares to the Bitreturn Shareholders in consideration and exchange for the
ENVV Shares at such time as ENVV has made the necessary filings.

 

- 1 -

--------------------------------------------------------------------------------




Section 1.3         Closing and Actions at Closing. The closing of the Share
Exchange (the “Closing”) shall take place at the offices of Bauman & Associates,
6228 Dartle Street, Las Vegas, NV 89130, at such time and date as the parties
hereto shall agree orally or in writing (the “Closing Date”).




Section 1.4         Restrictions on Shares Transferred or Issued Pursuant to
this Agreement.  None of the shares to be issued or transferred under this
Agreement have been registered and said shares are being issued or transferred
pursuant to a specific exemption under the Securities Act, as well as under
certain state securities laws for transactions by an issuer not involving any
public offering or in reliance on limited federal pre-emption from such state
securities registration laws, based on the suitability and investment
representations made by the Parties.  The aforesaid shares must each be held and
may not be sold, transferred, or otherwise disposed of for value unless such
securities are subsequently registered under the Securities Act or an exemption
from such registration is available.  The certificates representing the
aforesaid shares will each bear a legend in substantially the following form so
restricting the sale of such securities:




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.




Section 1.6        Share Exchange Procedure. The Parties shall exchange the
certificates representing the Bitreturn Shares and the ENVV Shares,
respectively, by delivering such certificate(s) to the transferee duly executed
and endorsed in blank (or accompanied by duly executed stock powers duly
endorsed in blank), in each case in proper form for transfer.




Section 1.7        Additional Closing Documents and Commitments of ENVV. At the
Closing, the parties shall also execute and deliver the following:




 

(a)

Employment contracts for the employees of Bitreturn, which will provide the
terms and compensation for the continued employment of Bitreturn employees
following its acquisition by ENVV; and

 

 

 

 

(b)

A Commitment that ENVV will make a payment of $350,000 to BitReturn, $200,000 of
which is payable upon the first $500,0000 raised by ENVV, and the final portion
of $150,000 is payable after six months or when a cumulative amount of
$1,000,000 has been raised by ENVV.




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE BITRETURN SHAREHOLDERS

 

Each Bitreturn Shareholder represents, warrants and agrees that all of the
statements in the following subsections of this Article II, pertaining to
BITRETURN, are true and complete as of the date hereof.

 

Section 2.1          Corporate Organization




A.          BITRETURN  is Brand being in good standing for the proposed business
activities, operations, properties, assets, and/or results of operation of
BITRETURN .  There exists no event, occurrence, fact, condition, change or
effect (“Material Adverse Effect”), which, individually or in the aggregate when
used with respect to BITRETURN , which would be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of BITRETURN , or materially impair the ability
of BITRETURN  to perform its obligations under this Agreement, excluding any
change, effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement; or (ii) changes
in the U.S. securities markets generally.




B.          BITRETURN is not in violation of any of laws.

 

- 2 -

--------------------------------------------------------------------------------




Section 2.2          Capitalization of BITRETURN.  




A.          The authorized and issued shares of Bitreturn consists of 100,000
shares, each of which are owned by the Bitreturn Shareholders.

 

B.          All of the issued and outstanding shares of BITRETURN  immediately
prior to this Share Exchange are duly authorized, validly issued, fully paid and
non-assessable, and have been issued in compliance with all applicable
securities laws and corporate laws of Nevada and will have been issued free of
preemptive rights of any security holder.  The issuance of all of the shares of
BITRETURN described in this Section 2.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of BITRETURN has any right to rescind or bring any claim
against BITRETURN for failure to comply with the Securities Act, or state
securities laws.




Section 2.3        Shareholders of BITRETURN.  The Bitreturn Shareholders are
the only shareholders of BITRETURN.




Section 2.4         Officers and Directors of BITRETURN.  The duly elected or
appointed officers and directors of BITRETURN are as set out in Schedule 2.4.




Section 2.5         Financial Statements. BITRETURN has kept all books and
records since inception and such financial statements have been prepared in
accordance with Generally Accepted Accounting Principles (“GAAP”) consistently
applied throughout the periods involved. The balance sheets are true and
accurate and present fairly as of their respective dates the financial condition
of BITRETURN.  As of the date of such balance sheets, except as and to the
extent reflected or reserved against therein, including but not limited to any
previous tax liability BITRETURN had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with GAAP, and all assets reflected therein are properly
reported and present fairly the value of the assets of BITRETURN, in accordance
with GAAP. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by GAAP.  The
books and records, financial and otherwise, of BITRETURN are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.  All of BITRETURN’s assets are reflected on
its financial statements, and BITRETURN has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise which are not reflected
on its financial statements.

 

Section 2.6          Information. The information concerning BITRETURN set forth
in this Agreement is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.




Section 2.7         Personal Property. BITRETURN possesses, and has good and
marketable title of all property necessary for the continued operation of the
business of BITRETURN as presently conducted and as represented to ENVV.  All
such property is used in the business of BITRETURN .  All such property is in
reasonably good operating condition (normal wear and tear excepted), and is
reasonably fit for the purposes for which such property is presently used.  All
material equipment, furniture, fixtures and other tangible personal property and
assets owned or leased by BITRETURN is owned by BITRETURN free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims.




Section 2.8         Intellectual Property. BITRETURN  represents and warrants
that all trademarks and trademark applications, and all patents and patent
applications, as set forth in Schedule 2.8, and any trade secrets, and
“know-how” held relating to business of BITRETURN, and all other intangible
assets, in BITRETURN’s possession or that may be reasonably acquired by
BITRETURN  any other proprietary information and trade secrets relating to the
business of BITRETURN  (collectively the “Intellectual Property”) shall remain
the intellectual property of BITRETURN  as of the date of Closing of this
Agreement and that BITRETURN shall take any steps reasonable to assign or
otherwise transfer any Intellectual Property right to ENVV , as necessary to
protect ENVV ’s rights to the same.  Further, BITRETURN owns, free and clear of
any encumbrance, or has the valid right to sell all Intellectual Property used
in its business, as currently conducted. BITRETURN represents that it has not
received any written complaint, claim or notice alleging any such infringement,
violation or misappropriation. Additionally,




- 3 -

--------------------------------------------------------------------------------




BITRETURN  has taken reasonable precautions (i) to protect its rights in its
Intellectual Property and (ii) to maintain the confidentiality of its trade
secrets, know-how and other confidential Intellectual Property, related to the
business and to BITRETURN’s knowledge, there have been no acts or omissions by
the managers, members, employees and agents of BITRETURN, the result of which
would be to materially compromise the rights of BITRETURN to apply for or
enforce appropriate legal protection of BITRETURN ’s Intellectual Property.




Section 2.9         Material Contracts and Transactions. Schedule 2.9 attached
hereto lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which BITRETURN is a party (each, a
“Contract”).  Each Contract is in full force and effect, and there exists no
material breach or violation of or default by BITRETURN under any Contract, or
any event that with notice or the lapse of time, or both, will create a material
breach or violation thereof or default under any Contract by BITRETURN or any of
its subsidiaries.  The continuation, validity, and effectiveness of each
Contract will in no way be affected by the consummation of the Transaction or
any of the transactions contemplated in this Agreement.  There exists no actual
or threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract.




Section 2.10        Subsidiaries.  BITRETURN does not have any subsidiaries or
agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations.

 

Section 2.11        Absence of Certain Changes or Events. As of the date of this
Agreement, (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of
BITRETURN ; and (b) BITRETURN  has not: (i) declared or made, or agreed to
declare or make, any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its shares; (ii) made any material change in its method of
management, operation or accounting; (iii) entered into any other material
transaction other than in the ordinary course of its business; or (iv) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees.

 

Section 2.12        Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of BITRETURN after
reasonable investigation, threatened by or against BITRETURN  or affecting
BITRETURN  or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  BITRETURN does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.

  

Section 2.13        Compliance with Laws and Regulations. To the best of its
knowledge, BITRETURN has complied with all applicable statutes and regulations,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets, or condition of BITRETURN
or except to the extent that noncompliance would not result in the occurrence of
any material liability for BITRETURN.  This compliance includes, but is not
limited to, the filing of all reports to date with relevant authorities.

 

Section 2.14        Approval of Agreement. The Board of Directors of BITRETURN
has authorized the execution and delivery of this Agreement by BITRETURN and has
approved this Agreement and the transactions contemplated hereby.

 

Section 2.15      Valid Obligation. This Agreement and all agreements and other
documents executed by BITRETURN  in connection herewith constitute the valid and
binding obligation of BITRETURN, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.




- 4 -

--------------------------------------------------------------------------------




ARTICLE III

 

CONDITIONS TO THE OBLIGATIONS OF THE BITRETURN SHAREHOLDERS

 

The obligations of the Bitreturn Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Bitreturn Shareholders, as the case may be, in their sole discretion:

 

Section 3.1          Agreements and Covenants.  ENVV shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 3.2          Consents and Approvals. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.

 

Section 3.3          No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of ENVV shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person or entity, which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 3.4          No Material Adverse Effect.  There shall not have been any
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect on or with respect to ENVV.




Section 3.5         Non-Compete. All Current and subsequent Officers and
Employees of BITRETURN shall not engage in business activities or be affiliated
with groups or companies that directly compete with the operation of the
business of BITRETURN as presently conducted and as represented to ENVV.  The
shareholders of BITRETURN may engage in mining activity solely for their benefit
in the event ENVV is not able to fund the purchase of mining hardware.




ARTICLE IV

 

CONDITIONS TO THE OBLIGATIONS OF ENVV

 

The obligations of ENVV to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by ENVV in its sole
discretion:

 

Section 4.1          Representations and Warranties of the Bitreturn
Shareholders. All representations and warranties made by the Bitreturn
Shareholders in this Agreement shall be true and correct in all material
respects on and as of the Closing Date.

 

Section 4.2          Agreements and Covenants.  The Bitreturn Shareholders and
Searchlight shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with on or prior to the Closing Date.

 

Section 4.3          Consents and Approvals. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.

 

- 5 -

--------------------------------------------------------------------------------




Section 4.4          No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of BITRETURN shall be in effect; and no action
or proceeding before any court or governmental or regulatory authority, domestic
or foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person or entity, which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 4.5          No Material Adverse Effect.  There shall not have been any
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect on or with respect to BITRETURN . 




ARTICLE V

 

SURVIVAL AND INDEMNIFICATION

 

Section 5.1         Survival of Provisions. The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall expire six (6)
months after the Closing Date (the “Survival Period”). The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

ARTICLE VI




MISCELLANEOUS PROVISIONS

 

Section 6.1         Successors and Assigns. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided that no party shall assign or delegate any of
the obligations created under this Agreement without the prior written consent
of the other parties.

 

Section 6.2          Fees and Expenses. Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by each Party, as incurred respectively.

 

Section 6.3          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or 7 days after being sent by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the addresses set forth in the Preamble of this Agreement, or to such
other persons or at such other addresses as shall be furnished by any party by
like notice to the others, and such notice or communication shall be deemed to
have been given or made as of the date so delivered or mailed. No change in any
of such addresses shall be effective insofar as notices under this Section 6.3
are concerned unless notice of such change shall have been given to such other
party hereto as provided in this Section 6.3.

 

Section 6.4         Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.




- 6 -

--------------------------------------------------------------------------------




Section 6.5          Severability. This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 6.6          Titles and Headings. The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.

 

Section 6.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 6.8         Convenience of Forum; Consent to Jurisdiction. The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in each case located in Clark County,
Nevada, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 6.3.

 

Section 6.9          Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 6.10        Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Nevada
without giving effect to the choice of law provisions thereof.

 

Section 6.11        Amendments and Waivers. Except as otherwise provided herein,
no amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.




- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE BITRETURN SHAREHOLDERS

 

 

Per:

/s/ Matt deFouw

Name: Matt deFouw

Title: Representative










BITRETURN.ca,

A British Columbia company

 

 

Per:

/s/ Matt deFouw

Name: Matt deFouw

Title: President










ENVOY GROUP CORP.,

A Florida corporation

 

 

Per:

/s/ Harp Sangha

Name: Harp Sangha

Title: President and CEO




- 8 -

--------------------------------------------------------------------------------




Exhibit “A”

THE BITRETURN SHAREHOLDERS




Name

Number of Shares

Percentage Owned

 

 

 

Matt deFouw

25,000

25%

 

 

 

Derek Rathbun

25,000

25%

 

 

 

David Chin

25,000

25%

 

 

 

Allen Woo

25,000

25%




- 9 -

--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE

to the




ACQUISITION AGREEMENT




By and Among




THE BITRETURN SHAREHOLDERS,




BITRETURN.CA




AND




ENVOY GROUP CORP.




These Disclosure Schedules have been prepared pursuant to the Acquisition
Agreement (the “Agreement”) by and among THE BITRETURN SHAREHOLDERS,
BITRETURN.ca, a British Columbia company and ENVOY GROUP CORP., a Florida
corporation. Except as otherwise defined herein, capitalized terms used herein
will have the same meaning given to them in the Share Exchange Agreement.
Schedule and paragraph numbers herein correspond to the Section and Subsection
numbering in applicable Article of the Share Exchange Agreement. Section and
Subsection headings contained herein are included for purposes of identifying
the relevant disclosures and for the convenience of the reader and are not
intended to supplement or modify the meaning of the disclosures in any way.







SCHEDULE 2.4




OFFICERS AND DIRECTORS OF BITRETURN




Matt deFouw President




Derek Rathbun Vice President




David Chin Secretary




Allen Woo Treasurer







SCHEDULE 2.8




INTELLECTUAL PROPERTY




None




- 10 -

--------------------------------------------------------------------------------




SCHEDULE 2.9




MATERIAL CONTRACTS







Centrix

Risers, Power supplies, cables

$

7,122.15

Amazon

Risers  

$

150.91

CRA

Import and Duty

$

334.70

TSB Shipping

Shipping Collection Fee (USD 55)  

$

76.25

Apower

71 AMD GPUs + Peripherals (#473491)

$

36,384.18

Home Hardware

Mounting hardware

$

114.41

Costco

Racks

$

671.97

NCIX

VIP And Premier Membership for 2017/18

$

199.96

Apower

43 Nvidia GPU + Peripherals (#473819)

$

37,944.38

Hosting Deposit

Initial Deposit

$

3,718.65

Hosting Deposit

Hosting Deposit for Additional Gear

$

1,200.00

Apower

GPU + Peripherals (#473897)

$

3,543.72

Apower

GPU + Peripherals (#473642)

$

2,659.27

 

TOTAL

$

94,120.55




- 11 -

--------------------------------------------------------------------------------